DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of the species NaHCO3 in the reply filed on 5/23/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires “a basic carbonate compound” which renders the claim indefinite because it is unclear what is required by “basic”. “Basic” has more than one meaning in the art including having a pH above 7 in solution or “basic” meaning simple. Dependent claims 2-5 and 7-8 are rendered indefinite because they depend on claim 1 and do not correct the indefiniteness. 
Claim 5 recites the limitation "the basic carbonic acid salt" in the first line of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 105776371 (refer to the provided machine translation).
	Regarding claims 1-2, 6, and 8, CN’371 teaches a process comprising heating (calcining) beef (cow) bone at 105°C followed by crushing (pulverizing) and mixing and reacting with sodium bicarbonate (NaHCO3). See the Example 1 of the provided machine translation.
	Regarding claim 3, CN’371 teaches a temperature of 105°C and no pressurization or pressurization device, and thus the step takes place at atmospheric pressure. See Example 1.
	Regarding claim 4, CN’371 teaches reacting 500 grams beef bone powder and 2L of 0.1 mol/L sodium bicarbonate (MW= 84.007 g/mol) solution which equates to about 16.8 g sodium bicarbonate or 3.4 wt. %. See Example 1.
	Regarding claim 7, CN’371 teaches drying after the sodium bicarbonate addition step. See Example 1. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over CN 105776371.
	Regarding claim 5, CN’371 does not teach heating or cooling during the sodium bicarbonate reaction step and thus it is assumed the reaction takes place at room temperature which is close enough to the range claimed to form a prima facie case of obviousness because the difference between room temperature and 30°C would not be expected to significantly change the reaction. See MPEP 2144.05. In the alternative, it would have been obvious to one of ordinary skill in the art to increase the temperature into the claimed range using known heating methods in order to increase the reaction rate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J ZIMMER whose telephone number is (571)270-3591. The examiner can normally be reached Monday - Friday, 9:30 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. ZIMMER
Primary Examiner
Art Unit 1736



/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736